Citation Nr: 1135675	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  04-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected degenerative joint disease of the left knee, based on arthritis.

2.  Entitlement to an initial rating higher than 10 percent for service-connected degenerative joint disease of the left knee with limitation of motion, prior to March 1, 2010.

3.  Entitlement to a rating higher than 30 percent for service-connected degenerative joint disease of the left knee with limitation of motion, from March 1, 2010.

4.  Entitlement to an initial rating higher than 20 percent for service-connected lumbosacral strain with degenerative joint disease, prior to August 20, 2004.

5.  Entitlement to a rating higher than 40 percent for service-connected lumbosacral strain with degenerative joint disease, from August 20, 2004.

6.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee degenerative joint disease and/or service-connected lumbosacral strain with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to September 1972 and January 1991 to April 1991, with various other verified and unverified periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2007 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


In February 2008 and October 2009, the Board remanded these claims for additional development.  

In a July 2009 rating decision, the RO granted an increased evaluation of 40 percent for lumbosacral strain with degenerative joint disease, effective August 2004 and in a March 2011 rating decision, the RO granted an increased evaluation of 30 percent for degenerative joint disease of the left knee with limitation of movement, effective March 2010.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee degenerative joint disease and/or service-connected lumbosacral strain with degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by limitation of motion with arthritis that does not involve two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

2.  Prior to March 1, 2010, the Veteran's flexion of the left knee was not limited to 30 degrees.

3.  Prior to March 1, 2010, the Veteran's extension of the left knee was limited to 10 degrees.

4.  Prior to March 1, 2010, the Veterans suffered from recurrent subluxation or lateral instability of the left knee.

5.  From March 1, 2010, the Veteran's extension of the left knee was not limited to 30 degrees or more.

6.  From March 1, 2010, the Veteran's flexion of the left knee was limited to 50 degrees, by pain.

7.  Prior to August 20, 2004, the Veteran did not have a severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion and did not have forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome.

8.  From August 20, 2004, the Veteran did not have unfavorable ankylosis of the entire thoracolumbar spine and did not suffer from intervertebral disc syndrome.

9.  From August 20, 2004, the Veteran had moderate incomplete paralysis of the sciatic nerve of the left leg.  

10.  From August 20, 2004, the Veteran had moderate incomplete paralysis of the sciatic nerve of the right leg.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for service-connected degenerative joint disease of the left knee, based on arthritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).   

2.  Prior to March 1, 2010, the criteria for an initial rating higher than 10 percent for service-connected degenerative joint disease of the left knee with limitation of flexion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).   

3.  Prior to March 1, 2010, the criteria for a separate rating of 10 percent, but no higher, for service-connected degenerative joint disease of the left knee with limitation of extension, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).   

4.  Prior to March 1, 2010, the criteria for a separate rating of 10 percent, but no higher, for service-connected degenerative joint disease of the left knee with recurrent subluxation or lateral instability, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).   

5.  From March 1, 2010, the criteria for a rating higher than 30 percent for service-connected degenerative joint disease of the left knee with limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).   

6.  From March 1, 2010, the criteria for a separate rating of 10 percent, but no higher, for service-connected degenerative joint disease of the left knee with limitation of flexion, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).   

7.  Prior to August 20, 2004, the criteria for an initial rating higher than 20 percent for service-connected lumbosacral strain with degenerative joint disease, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 23, 2002), Diagnostic Code 5295 (between September 23, 2002 and September 26, 2003), General Rating Formula for Diseases and Injuries of the Spine (2010).

8.  From August 20, 2004, the criteria for a rating higher than 40 percent for service-connected lumbosacral strain with degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 23, 2002), Diagnostic Code 5295 (between September 23, 2002 and September 26, 2003), General Rating Formula for Diseases and Injuries of the Spine (2010).

9.  From August 20, 2004, the criteria for a separate rating of 20 percent for moderate incomplete paralysis of the sciatic nerve of the left leg are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).   

10.  From August 20, 2004, the criteria for a separate rating of 20 percent for moderate incomplete paralysis of the sciatic nerve of the right leg are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist her with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  The Veteran's claims for increased ratings arise from his disagreement with the initial evaluations following the grants of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, VA outpatient medical records, and private treatment records with the claims folder.  Additionally, the Veteran was afforded VA examinations pertinent to the issues on appeal.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to an Initial Rating Higher Than 10 Percent for Service-Connected Degenerative Joint Disease of the Left Knee 

Service connection for degenerative joint disease of the left knee was established by a June 2005 rating decision, at which time a 10 percent rating was assigned, effective November 2002, based on x-ray evidence of arthritic changes.  The Veteran asserts his disability is more severe than what is represented by a 10 percent rating.

The Veteran is currently rated as 10 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  A rating of 10 percent is warranted where there is degenerative arthritis established by x-ray findings and limitation of motion is noncompensable under the appropriate diagnostic codes.  In the absence of limitation of motion, arthritis is to be rated 20 percent, based on x-ray evidence of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran was afforded a VA examination in March 2010.  Physical examination revealed the Veteran had limitation of motion of the left knee, particularly in extension.  See March 2010 VA examination.  The Board find the current 10 percent based on arthritis is appropriate.  The Veteran's arthritis of the knee does not involve two or more major joints or two or minor joint groups, so a rating of 20 percent is not warranted.  As such, the highest rating available for the Veteran's current symptoms of arthritis of the knee is 10 percent.  

The Board has considered other applicable Diagnostic Codes for the knee and they are discussed in the following sections.

Extraschedular Consideration

The Board finds that the Veteran's degenerative joint disease of the left knee does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his left knee is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 

B.  Entitlement to an Initial Rating Higher Than 10 Percent for Service-Connected Degenerative Joint Disease of the Left Knee with Limitation of Motion, Prior to March 1, 2010

Prior to March 1, 2010, the Veteran was rated as 10 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Knee disabilities are also rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Rating the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was afforded a VA examination in December 2004.  It was noted that the Veteran ambulated with a limp with the help of a cane.  Examination revealed range of motion from 5 degrees to 95 degrees, negative drawer, negative McMurray sign, and negative laxity of the joint.  The examiner noted that with repetitive use, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.

A private medical record from August 2004 indicated that the Veteran had moderate effusion of the left knee with palpable osteophytes formation medially and laterally with lateral joint line tenderness.  There was crepitus on motion with no gross instability.

The Veteran was afforded a VA examination in June 2007.  He complained of left knee pain, but denied any weakness or stiffness at rest.  He reported that his left knee gave way approximately one to two times per day and locked one to two times per day.  It was noted that the Veteran used a cane and a left knee brace.  Examination revealed flexion was to 60 degrees and he had a loss of extension to minus 10 degrees.  The Veteran experienced pain at flexion of 50 to 60 degrees but no pain with extension.  The Veteran stated that he had difficulty with repetitive flexion and extension of the left knee but the examiner noted that the Veteran did not have difficulty with repetitive sitting and standing at the examination.  Drawer sign was positive and McMurray's sign was positive.  X-rays showed advanced degenerative joint disease.

As stated previously, knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, which rate disabilities of the knee and leg.  

Diagnostic Code 5256 is not applicable because there is no ankylosis, as evidenced in the range of motion exhibited in December 2004 and June 2007 VA examinations.  

The Board finds that the Veteran is entitled to a separate 10 percent rating for recurrent subluxation or lateral instability under Diagnostic Code 5257.  During the June 2007 VA examination, the Veteran reported that his knee gave way one to two times per day and upon examination, McMurrays' sign and drawer sign were both positive.  The Veteran was diagnosed with a left knee strain that was mildly active.  Therefore, the Board finds that the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5257.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

Diagnostic Codes 5258 and 5259 are not applicable in this case.  Although the Veteran reported episodes of locking during the June 2007 VA examination, there has been no evidence of dislocated semilunar cartilage or removal of semilunar cartilage.

Under Diagnostic Code 5260, to receive a rating of 20 percent, limitation of flexion must be to 30 degrees; to receive a 30 percent rating limitation of flexion of the leg must be limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees, 30 percent rating for limitation to 20 degrees, 40 percent rating for limitation to 30 degrees, and 50 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

During the December 2004 VA examination, the Veteran's extension was limited to 5 degrees and flexion was limited to 95 degrees.  In June 2007, VA examination revealed flexion was limited to 60 degrees, with pain at 50 to 60 degrees and extension was limited to 10 degrees, with no pain.

The current rating of 10 percent for limitation of flexion, under Diagnostic Code 5260 is warranted, as the Veteran's flexion was functionally limited to 50 degrees, by pain.  A higher rating under Diagnostic Code 5260 is not warranted, as there is no evidence that the Veteran's flexion has been limited to 30 degrees.  

Additionally, a separate rating of 10 percent for limitation of extension is warranted, as the Veteran's extension was limited to 10 degrees.  A rating higher than 10 percent is not warranted, as there is no evidence the Veteran's extension has been limited to 15 degrees.

In reaching these conclusions for Diagnostic Code 5260 and 5261, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of knee pain and stiffness.  These complaints are well documented in the Veteran's written statements and treatment records.  The Board has considered the Veteran's functional limitation of flexion and extension based on pain, and has increased his rating accordingly.

Diagnostic Codes 5262 and 5263 are not applicable as there is no evidence that the Veteran suffers from impairment of the tibia and fibula or genu recurvatum.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the knee and leg are the most appropriate.

In summary, the Board finds that the Veteran is entitled to a separate 10 percent rating for recurrent subluxation or lateral instability under Diagnostic Code 5257, a separate 10 percent rating for actual or functional limitation of extension under Diagnostic Code 5261, and the currently assigned separate 10 percent rating for actual or functional limitation of flexion under Diagnostic Code 5260, prior to March 1, 2010.


Extraschedular Consideration

The Board finds that the Veteran's degenerative joint disease of the left knee does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his left knee is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 



C.  Entitlement to a Rating Higher Than 30 Percent for Service-Connected Degenerative Joint Disease of the Left Knee with Limitation of Motion, from March 1, 2010

From March 1, 2010, the Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5261.

As stated previously, knee disabilities are also rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Rating the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was afforded a VA examination March 2010.  The Veteran reported moderate to severe constant pain of his knee with moderate to severe weakness and stiffness.  The Veteran had a moderately slow, antalgic gait and utilized a cane and knee brace.  He reported difficulty in prolonged standing and walking, walking up and down steps and climbing.  Extension was limited to 20 degrees and flexion was limited to 60 degrees with pain at 50 to 60 degrees.  There was no instability noted of the knee and there was a negative drawer sign and negative McMurray's sign.  There was moderate swelling noted with moderate tenderness along the anterior, medial and lateral aspects of the knee.  The Veteran was diagnosed with knee strain with left knee arthritis, moderately to severely active at the time of examination with limited extension.

As stated previously, knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, which rate disabilities of the knee and leg.  

Diagnostic Code 5256 is not applicable because there is no ankylosis, as evidenced in the range of motion exhibited in the March 2010 VA examination.

A separate rating is not warranted under Diagnostic Code 5257 as the VA examiner noted there was no instability in the March 2010 VA examination.  Furthermore, there was a negative drawer sign and a negative McMurray's sign.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

Diagnostic Codes 5258 and 5259 are not applicable in this case.  There has been no evidence of dislocated semilunar cartilage or removal of semilunar cartilage.

Under Diagnostic Code 5260, to receive a rating of 0 percent, limitation of flexion must be to 60 degrees, to receive a rating of 10 percent, limitation of flexion must be to 45 degrees, to receive a 20 percent rating, limitation of flexion must be to 30 degrees; and to receive a 30 percent rating limitation of flexion of the leg must be limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees, 30 percent rating for limitation to 20 degrees, 40 percent rating for limitation to 30 degrees, and 50 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

During the March 2010 VA examination, extension was limited to 20 degrees and flexion was limited to 60 degrees with pain at 50 to 60 degrees.  

A separate rating of 10 percent for limitation of flexion, under Diagnostic Code 5260 is warranted, as the Veteran's flexion was functionally limited to 50 degrees, by pain.  A higher rating under Diagnostic Code 5260 is not warranted, as there is no evidence that the Veteran's flexion has been limited to 30 degrees.  

Additionally, the Veteran's current rating of a separate 30 percent for limitation of extension is warranted, as the Veteran's extension was limited to 20 degrees.  A rating higher than 30 percent is not warranted, as there is no evidence the Veteran's extension has been limited to 30 degrees.

In reaching these conclusions for Diagnostic Code 5260 and 5261, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of knee pain and stiffness.  These complaints are well documented in the Veteran's written statements and treatment records.  The Board has considered the Veteran's functional limitation of flexion and extension based on pain, and has increased his rating accordingly.

Diagnostic Codes 5262 and 5263 are not applicable as there is no evidence that the Veteran suffers from impairment of the tibia and fibula or genu recurvatum.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the knee and leg are the most appropriate.

In summary, the Board finds that the Veteran is entitled to a separate 10 percent rating for actual or functional limitation of flexion under Diagnostic Code 5260, from March 1, 2010, and that his current 30 percent rating for actual or functional limitation of extension under Diagnostic Code 5261, from March 1, 2010, is appropriate.

Extraschedular Consideration

The Board finds that the Veteran's degenerative joint disease of the left knee does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his left knee is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 

D.  Entitlement to an Initial Rating Higher Than 20 Percent for Service-Connected Lumbosacral Strain with Degenerative Joint Disease, Prior to August 20, 2004

The Veteran's claim was filed in November 2002.  During the time the Veteran's appeal has been pending, the criteria for rating diseases and injuries of the spine changed effective September 26, 2003.  66 Fed. Reg. 51,454-58 (Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2005)).  VA also amended the criteria for rating intervertebral disc syndrome effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010)).  The disability is rated according to the older rating criteria prior to the date of the amendment and according to the newer criteria beginning on the effective date of the change in the rating criteria.  VAOPGCPREC 7-2003.

As mentioned above, the Veteran's claim was filed in November 2002.  As such, two versions of the rating criteria for rating diseases and injuries of the spine, (the regulations effective September 23, 2002, and the regulations effective September 26, 2003) are applicable to the Veteran's claim.  

Service connection for lumbosacral strain with degenerative joint disease was established by a May 2004 rating decision, at which time a 20 percent rating was assigned, effective from November 27, 2002.

Under the rating formula for lumbosacral strains, in effect prior to September 26, 2003, a rating of 40 percent was warranted when there was a severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under the current regulations, a rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

The Veteran was afforded a VA examination in April 2003.  Examination revealed tenderness and spasms in the lumbar spine region with forward flexion limited to 60 degrees, extension to 10 degrees, lateral rotation to 20 degrees and lateral flexion to 20 degrees.  He had mild to moderate spasms.  Neurological examination demonstrated 5/5 in quadriceps, hamstrings, tibialis anterior, and gastrocnemius muscles.  Deep tendon reflexes were symmetrical and a sensory examination was unremarkable.

A private treatment note from May 2004 indicated the Veteran was examined and showed no localized midline lumbosacral tenderness, but there was mild bilateral lumbosacral paraspinal tenderness.  There was pain with full lumbar flexion but there were no motor deficits.  X-rays demonstrated no evidence of fracture or compression deformity and there was minimal scoliotic curvature of the lower lumbar spine, which was likely on the basis of positioning.  The impression was minimal degenerative anterolisthesis at L3-4 and changes of discogenic disease and spondylosis deformans.

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of  38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  

For a 40 percent evaluation, under current regulations, forward flexion of the thoracolumbar spine must be actually or functionally limited to 30 degrees or less; or, the Veteran must have favorable ankylosis of the entire thoracolumbar spine.  There is no evidence that the Veteran has favorable ankylosis of the entire thoracolumbar spine.  Additionally, during the April 2003 VA examination, the Veteran had a forward flexion of 60 degrees with no evidence of fatigability or incoordination.  Thus, the Board finds that the current 20 percent evaluation, considering the principles of 38 C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the degree of limited flexion that would exist during periods of exacerbation.  

For a 40 percent evaluation, under prior regulations, the Veteran must have a severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Evidence does not demonstrate that the Veteran has any of these symptoms as a result of his service-connected back strain.  See April 2003 VA examination and private treatment notes.  A severe lumbosacral strain is necessary to warrant a rating of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Alternatively, the Board has considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, evidence does not indicate that the Veteran suffers from intervertebral disc syndrome.  See April 2003 VA examination.

The current regulations also allow for separate neurological evaluations, but the evidence in this case does not allow for separate evaluations.  Normal sensory and neurological functions were noted in the April 2003 VA examination.  For these reasons, a higher rating is not warranted based on intervertebral disc syndrome and a separate rating is not warranted for any neurological symptomatology.

The Veteran asserts that his back disability was more severe than what was represented by a 20 percent rating, prior to August 2004.  The Board has considered the Veteran's statements regarding the severity of his back disability and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence concerning the level of severity of this disorder consists of the medical evidence of record.  There is no evidence to provide a basis to warrant a rating higher than 20 percent under the prior or current rating schedule for spine disabilities or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For all of the foregoing reasons, the Board finds that the Veteran does not meet the criteria to warrant an initial rating higher than 20 percent for his lumbosacral strain with degenerative joint disease, prior to August 20, 2004.


Extraschedular Consideration

The Board finds that the Veteran's lumbosacral strain with degenerative joint disease does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his back disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


E.  Entitlement to a Rating Higher Than 40 Percent for Service-Connected Lumbosacral Strain with Degenerative Joint Disease, From August 20, 2004

In a July 2009 rating decision, the RO granted an increased evaluation of 40 percent lumbosacral strain with degenerative joint disease, effective August 20, 2004.  

Under the current regulations, a rating of 50 percent is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

The Veteran was afforded a VA examination in December 2004.  He reported pain every day and difficulty with bending, pushing, turning and twisting.  HE also reported that he wore a back brace.  Examination revealed tenderness and spasms of the lumbar spine with forward flexion limited to 60 degrees, extension limited to 10 degrees, lateral rotation to 15 degrees and lateral flexion to 15 degrees.  A neurological examination was nonfocal and sensory and motor testing were complete and full.  Deep tendon reflexes were symmetrical.

The Veteran was afforded a VA examination in May 2007.  He reported missing 10 days of work that year because of low back pain.  Examination revealed the Veteran walked with a cane and his gait was very slow.  There was no spasm in the low back muscles but the low back was tender to the slightest percussion.  Light touch and pinprick of the skin of both feet were unimpaired.  The Veteran had an extension to 10 degrees, flexion to 30 degrees, lateral flexion to 25 degrees both sides and lateral rotation to 20 degrees both sides and the range of motion was painful throughout.  The examiner noted that there were subjective manifestations of radiculopathy only without any objective physical examination evidence of radiculopathy.

The Veteran was afforded a VA examination in June 2007.  He reported low back pain that radiated posteriorly in the right lower extremity to his toes.  He denied any weakness or numbness in both lower extremities.  The Veteran had a mildly antalgic gait and used a cane.  He also wore a back brace.  Examination revealed posture was erect, there was no loss of lumbar lordosis, no loss of tone in the low back area, but there were mild paravertebral spasms in the lower back area.  There was an absence of weakness or paresthesias in both lower extremities.  Flexion was to 60 degrees with pain at 50-60 degrees, right lateral flexion was to 20 degrees, with pain at 10-20 degrees, left lateral flexion was to 20 degrees, with pain at 10-20 degrees, rotation to the right and left was 30 degrees, with pain at 20-30 degrees, and extension was to 20 degrees, with pain at 10-20 degrees.  The examiner stated that the Veteran had moderate degenerative disease in the lumbar spine, which was mildly active at the time of the examination.  

The Veteran was afforded a VA examination in March 2010.  He complained of moderate to severe low back pain with severe intermittent burning pain with numbness and tingling with fatigue and weakness radiating to both lower extremities.  Examination revealed flexion was to 40 degrees, with pain at 30-40 degrees, lateral flexion right and left to 20 degrees with pain at 10-20 degrees, rotation right and left to 20 degrees with pain at 10-20 degrees, and extension to 10 degrees with pain at 0-10 degrees.  There were moderate spasms and tenderness with mild to moderate weakness of the lumbar spine.  Neurological examination revealed a mild to moderate sensory loss of the lower extremities bilaterally with decreased motor function of both lower extremities 3-4/5.  The Veteran was diagnosed with lumbar strain with lumbar disc herniation with lumbar arthritis moderately to severely active at the time of examination with radiculopathy in both lower extremities.

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of  38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  

A rating of 50 percent is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  There is no evidence that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  Thus, the Board finds that the current 40 percent evaluation, considering the principles of 38 C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the degree of limitation of motion that would exist during periods of exacerbation.  

Alternatively, the Board has considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, evidence does not indicate that the Veteran suffers from intervertebral disc syndrome.  See March 2010 VA examination.

The Veteran asserts that his back disability was more severe than what was represented by a 40 percent rating, from August 2004.  The Board has considered the Veteran's statements regarding the severity of his back disability and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence concerning the level of severity of this disorder consists of the medical evidence of record.  There is no evidence to provide a basis to warrant a rating higher than 40 percent.

However, the current regulations also allow for separate neurological evaluations.  In the March 2010 VA examination, the examiner noted that the Veteran's neurological examination revealed a mild to moderate sensory loss of the lower extremities bilaterally with decreased motor function of both lower extremities 3-4/5.  The Board finds the Veteran is entitled to a separate rating of 20 percent for each leg based on moderate incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A higher rating is not warranted as the medical evidence does not demonstrate that the Veteran suffers from marked muscular atrophy.  Id.  The Veteran has not had any genitourinary complains or impairments as they relate to the lumbar spine, as stated in the March 2010 VA examination, and therefore, is not entitled to separate ratings based on those types of symptoms.

For all of the foregoing reasons, the Board finds that although the Veteran does not meet the criteria to warrant a rating higher than 40 percent for his lumbosacral strain with degenerative joint disease, from August 20, 2004, he is entitled to separate 20 percent ratings for each leg for moderate incomplete paralysis of the sciatic nerve.

Extraschedular Consideration

The Board finds that the Veteran's lumbosacral strain with degenerative joint disease does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his back disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


ORDER

Entitlement to a rating higher than 10 percent for service-connected degenerative joint disease of the left knee is denied.

Prior to March 1, 2010, entitlement to a separate rating of 10 percent, but no higher, for recurrent subluxation or lateral instability of the left knee is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Prior to March 1, 2010, entitlement to a separate rating of 10 percent, but no higher, for limitation of flexion of the left knee is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Prior to March 1, 2010, entitlement to a separate rating of 10 percent for limitation of extension of the left knee is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From March 1, 2010, entitlement to a rating higher than 30 percent for limitation of extension of the left knee is denied.

From March 1, 2010, entitlement to a separate rating of 10 percent for limitation of flexion of the left knee is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Prior to August 20, 2004, entitlement to a rating higher than 20 percent for lumbosacral strain with degenerative joint disease is denied.

From August 20, 2004, entitlement to a rating higher than 40 percent for lumbosacral strain with degenerative joint disease is denied.

Entitlement to a separate 20 percent rating, but no higher, for neuropathy of the left leg is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a separate 20 percent rating, but no higher, for neuropathy of the right leg is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee degenerative joint disease and/or service-connected lumbosacral strain with degenerative joint disease.  

The Veteran was afforded a VA examination in March 2010 for his right knee; however, no medical opinion regarding the etiology of the disorder was obtained.  In February 2011 an addendum opinion was obtained; however, the opinion was based on a lack of documented right knee symptoms in the service treatment records.  This is an inadequate opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  An addendum opinion is necessary that includes consideration of the Veteran's lay statements regarding the occurrence of his right knee disorder.  

Furthermore, in the February 2011 opinion, the examiner did not offer comments and an opinion on whether the Veteran's right knee is proximately due to or aggravated by his service-connected lumbar spine and/or left knee disabilities.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, an addendum opinion should be obtained regarding whether the Veteran's service-connected lumbar disability or his left knee disability has caused or aggravated his right knee disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Return the claims file to the VA examiner who conducted the March 2010 examination.  If the March 2010 examiner is not available or cannot offer the requested opinions without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiries.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the Veteran's right knee disorder had its onset during service, is in any other way causally related to his active service;

b) the Veteran's right knee disorder is proximately due to or aggravated by his service-connected lumbar spine disability and/or left knee disability.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


